                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: May 17, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     20-cv-0153-bhl
CASE NAME:    West Bend Mutual Insurance Company v. Coakley Brothers Company et
              al
MATTER:       Status Conference
APPEARANCES:  Austin B Borton, Attorney for West Bend Mutual Insurance Company
              Mollie T Kugler, Attorney for Coakley Brothers Company, QBE
              Insurance Corporation, and Brothers Business Interiors LLC
              Paul J Pytlik, Attorney for The Hanover Insurance Company
              Amy M Freiman, Attorney for Capital Data Inc and Hartford Fire
              Insurance Company
              Kenderick M Jordan, Attorney for Roanoke Insurance Group Inc and
              Certain Underwriters at Lloyd’s London
              Nina G Beck, Attorney for UPS Ground Freight Inc
              Timothy S McGovern, Attorneys for BNSF Logistics LLC
              Henry E Koltz, Attorney for Switch Ltd d/b/a/ Supermap
TIME:         10:05 a.m. – 10:37 a.m.
COURTROOM DEPUTY: Melissa P.
             AUDIO OF THIS HEARING IS AT ECF NO. 164


       The Court discussed the status of the case and all pending motions with counsel for the
parties. For the reasons stated on the record,

       IT IS HEREBY ORDERED:
   1. BNSF Logistics LLC’s motion to dismiss plaintiff’s second amended complaint, ECF
       No. 121, is DENIED.
   2. Coakley Brothers Company, Brothers Business Interiors LLC, and QBE Insurance
       Corporation’s motion to dismiss the Roanoke defendants’ counterclaim and crossclaim
       for declaratory judgment, ECF No. 140, is DENIED.
   3. Brothers Business Interiors LLC, Coakley Brothers Company, and QBE Insurance
       Corporation’s expedited motion for leave to amend its third-party complaint, ECF No.
       147, is GRANTED. The amended third-party complaint, ECF No. 148-1, shall be filed
       as of the date of this Order. BNSF Logistics LLC must respond within 21 days. Because
       the amended third-party complaint appears to add a new claim against Switch Ltd.,
   Switch may also choose to respond within 21 days or may rely on its answer to the
   original third-party complaint, ECF No. 99. If Switch chooses not to respond, the Court
   will deem it to deny the allegations related to the additional subrogation claim.
4. West Bend Mutual Insurance Company’s amended joinder and motion for leave to amend
   its complaint, ECF No. 151, is GRANTED. The fourth amended complaint, ECF No.
   151-1, shall be filed as of the date of this Order. Only BNSF Logistics LLC must
   respond within 21 days; the other parties’ filings in response to West Bend’s third
   amended complaint will remain effective and be deemed responses to the fourth amended
   complaint.
5. The Hanover Insurance Company’s motion to approve the stipulation for substitution of
   counsel, ECF No. 154, is GRANTED. Attorney Paul J. Pytlik, of the law firm of Ratzel,
   Pytlik & Pezze, LLC, is hereby substituted as attorney of record for the Defendant, The
   Hanover Insurance Company, in place of Attorney Lawrence D. Mason of Goldberg
   Segalla LLP.
6. Brothers Business Interiors LLC, Coakley Brothers Company, QBE Insurance
   Corporation, and The Hanover Insurance Company’s stipulation for substitution of
   counsel, ECF No. 159, is APPROVED. Mollie T. Kugler and von Briesen & Roper, s.c.
   shall be substituted as counsel of record for Defendants Coakley Brothers Company,
   Brothers Business Interiors, LLC, QBE Insurance Corporation, and The Hanover
   Insurance Company (as to merits), and that April K. Toy and the firm of Hinshaw &
   Culbertson LLP are withdrawn as counsel of record for Defendants Coakley Brothers
   Company, Brothers Business Interiors, LLC, QBE Insurance Corporation, and The
   Hanover Insurance Company (as to merits).
7. West Bend Mutual Insurance Company’s unopposed motion to amend the scheduling
   order, ECF No. 160, is GRANTED in part.
       •   The plaintiff’s fact and expert witness disclosure deadline is extended to June 8,
           2021.

       •   The defendants’ fact and expert witness disclosure deadline is extended to
           September 7, 2021.

       •   The third-party defendants’ fact and expert witness disclosure deadline is
           extended to December 6, 2021.
       •   All fact and expert discovery must be completed no later than February 7, 2022.
           Requests for written discovery must be served on or before January 7, 2022.

       •   Motions for summary judgment must comply with Fed. R. Civ. P. 56 and Civil L.
           R. 7 and shall be served and filed on or before March 15, 2022. No party may
           file a motion for summary judgment without leave of the Court.

8. A status conference is set for February 10, 2022 at 11:00 a.m. by telephone. To appear
   by telephone, call the Court conference line at 1-866-434-5269 and enter access code
   1737450# before the scheduled hearing time. Counsel are directed to meet and confer
   about ways to narrow the issues in dispute prior to the status conference.

   Dated at Milwaukee, Wisconsin on May 17, 2021.
                                                s/ Brett H. Ludwig
                                                BRETT H. LUDWIG
                                                United States District Judge
